DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment has overcome the 112 rejections presented in the last office action.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the prior art rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC section 102.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,574,601. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim set is a broader version of the claim set in the parent patent with no distinguishing limitations. The independent claims are broader versions of what is covered by claim 9 of the parent case.  Although the rest of the dependent claims of the parents do not depend on claim 9 it would be obvious that these other limitations could be executed within the context of claim 9 according to the disclosure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2017/0169800 by Greco et al.
	As to claim 1, Greco teaches a computer implemented method comprising: receiving, by a computer system (paragraph 163, system 100), a plurality of online messages from an online website (paragraphs 165 and 171); executing, by the computer system, a set of logical operations determining sets of similar online messages among the plurality of online messages (paragraph 162, step 2130); displaying, by the computer system, on a computer display each of the sets of similar online messages along a graphical representation of a timeline corresponding to the each of the sets of similar online messages, resulting in displayed timelines and displayed online messages (paragraph 162, step 2140); receiving, by the computer system, an input selecting one of the displayed timelines (paragraph 149, the icon is selected which corresponds to a timeline); and in response to the receiving the input, displaying, by the computer system, on the computer display a highlighted version of the selected one of the displayed timelines (paragraph 149, a highlighted version is displayed in response to the selection of the icon).
	As to claims 11 and 16, they are rejected for the same reasoning as claim 1.
As to claims 2, 12, and 17, see paragraph 162.
As to claims 4 and 14, see paragraph 169.
As to claim 5, see paragraph 98.
As to claim 7, see paragraph 177.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0169800 by Greco et al. in view of U.S. Patent Application Publication Number 2010/0021250 by Ickman et al.
As to claims 3, 13, and 18, Greco teaches displaying messages on a timeline related to a subjects and users (see paragraph 78) and that timelines could be vertical (paragraphs 180-181) but Greco does not explicitly describe the format detailed in the claim.
Ickman teaches displaying the graphical representation of the timeline corresponding to the each of the sets of similar online messages along a vertical axis of the computer display (Figure 2); for each online message in the each of the sets of similar online messages, displaying a graphical icon corresponding to an author of the each online message along the graphical representation of the timeline corresponding to the each of the sets of similar online messages according to time data of the each online message in chronological order on the computer display (Figure 2); and for the each online message, displaying text of the each online message along a horizontal axis of the computer display at a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Greco regarding displaying messages on a timeline with the teachings of Ickman regarding the specifics of displaying messages because the data necessary to implement the interface of Ickman is already present in Greco and Ickman presents a clear manner for reviewing individual messages.
As to claim 6, it is rejected for the same reasoning as claim 3.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 9 and 10, Greco nor the other prior art of record does not teach or suggest the combination of display techniques performed in response to the received user input claimed by the applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442